UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) March 15, 2010 (March 15, 2010) REIS, INC. (Exact Name of Registrant as Specified in Charter) Maryland (State or Other Jurisdiction of Incorporation) 1-12917 13-3926898 (Commission File Number) (IRS Employer Identification No.) 530 Fifth Avenue, New York, NY (Address of Principal Executive Offices) (Zip Code) (212) 921-1122 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. (a)On March 15, 2010, Reis, Inc. (the “Company”) issued a press release (the “Earnings Release”) regarding its financial results for the fourth quarter and year ended December 31, 2009. A copy of the Earnings Release is attached hereto as Exhibit 99.1 and is incorporated into this Item 2.02 by this reference. The Earnings Release includes disclosure of non-GAAP financial measures.In the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of the Company’s 2009 Report on Form 10-K filed with the Securities and Exchange Commission on March 15, 2010, as well as in the Earnings Release (both of which are available at the Investor Relations portion of the Company’s website at www.reis.com), the Company includes cautionary language about the use of EBITDA and Adjusted EBITDA as non-GAAP measures and presents reconciliations of net income to EBITDA and Adjusted EBITDA for the periods discussed therein. The information contained in this Item 2.02, including the related information set forth in the Earnings Release, is being “furnished” and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise.The information in this Item 2.02 shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, or into any filing or other document pursuant to the Securities Exchange Act of 1934, as amended, except as otherwise expressly stated in any such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release Dated March 15,2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REIS, INC. By: /s/ Mark P. Cantaluppi Mark P. Cantaluppi Vice President, Chief Financial Officer Date: March 15, 2010 3 Exhibit Index Press Release Dated March 15, 2010. 4 Exhibit 99.1 FOR IMMEDIATE RELEASE: Reis, Inc. Announces Fourth Quarter and Annual 2009 Results Reis Services Profitability Remains High; Fourth Quarter and Trailing Twelve Month Renewal Rates Continue to Improve NEW YORK, March 15, 2010: Reis, Inc. (NASDAQ:REIS) (“Reis” or the “Company”), a leading provider of commercial real estate market information and analytical tools, announced its financial results and operational achievements for the fourth quarter and year ended December 31, 2009. Results and Performance Reis presents financial information for its two operating segments: the Reis Services segment, which is our primary business of real estate information services; and the Residential Development Activities segment, which business we are in the process of exiting. Financial Results Summary Consolidated revenues for the three months ended December 31, 2009 were $6,178,786 compared to $8,358,917 for the three months ended December 31, 2008. During the fourth quarter of 2009, revenue was comprised of subscription revenue (from the Reis Services segment) of $5,826,285 and revenue from sales of residential units of $352,501. During the 2008 period, consolidated revenue was comprised of subscription revenue of $6,411,015 and revenue from sales of residential units of $1,947,902. On a consolidated basis, the Company reported net income of $358,497, or $0.03 per basic and diluted share, for the three months ended December 31, 2009.For the three months ended December 31, 2008, the Company’s consolidated net (loss) was $(8,743,707), or $(0.80) per basic and diluted share. For the year ended December 31, 2009 and 2008, consolidated revenues were $30,951,423 and $47,621,066, respectively. During 2009, consolidated revenue was comprised of subscription revenue (from the Reis Services segment) of $23,891,683 and revenue from sales of residential units of $7,059,740. During 2008, consolidated revenue was comprised of subscription revenue of $25,851,168 and revenue from sales of residential units of $21,769,898. For the year ended December 31, 2009, the Company’s consolidated net income was $1,004,112, or $0.09 per basic and diluted share. For the year ended December 31, 2008, the Company’s consolidated net (loss) was $(7,480,381), or $(0.68) and $(0.71) per basic and diluted share, respectively. Reis Services EBITDA and Revenue Management uses EBITDA (earnings before interest, taxes, depreciation and amortization) to monitor and assess Reis Services’s performance and believes it is helpful to investors in understanding Reis Services’s business (see Reconciliations of Net Income to EBITDA and Adjusted EBITDA below). Reis Services’s EBITDA was $2,379,000 and the EBITDA margin was 40.8% during the fourth quarter of 2009.During the fourth quarter of 2008, EBITDA was $3,026,000 and the EBITDA margin was 47.2%.During the third quarter of 2009, EBITDA was $2,586,000 and the EBITDA margin was 44.6%.Reis Services’s EBITDA was $10,721,000 and $11,541,000 for the years ended December 31, 2009 and 2008, respectively, with EBITDA margins of 44.9% and 44.6%, respectively. The fourth quarter of 2009 was the Company’s best quarter for contracts signed since the fourth quarter of 2007. These contracts represent the dollar value of subscriptions for the first 12 months of each contract.Generally, contracts will be turned into revenue over the following 12 months. The impact of fourth quarter 2009 contracts on revenue in the fourth quarter was minimal. The net effect of price increases and decreases on renewals negatively impacted full year 2009 revenue.Beginning in September 2008, contract price increases on renewals were constrained due to usage reductions at certain customers as well as budgetary pressures, predominantly among customers in the banking industry.Our pricing model is based on actual and projected usage; we believe it is generally not as susceptible to downturns and personnel reductions at our customers as a model based upon individual user licenses.We generally impose contractual restrictions limiting our immediate exposure to revenue reductions due to mergers and consolidations.However, we have been and we may in the future be impacted by consolidation among our customers and potential customers, or in the event that customers enter bankruptcy or otherwise go out of business. The revenue decreases referred to above are driven by the cumulative impact of declines in Reis Services’s renewal rates over the past 18 months. Our overall renewal rate was 86% for the year ended December 31, 2009, up from 83% for the twelve months ended September 30, 2009 and approaching the overall renewal rate of 88% for the year ended December 31, 2008.The increase in the trailing twelve month renewal rate was driven by an increase in the quarterly renewal rate, which improved from 80% overall and 83% for institutional customers in the second quarter of 2009 to 88% overall and 89% for institutional customers in the third quarter of 2009 and further improved in the fourth quarter of 2009 to 89% overall and 90% for institutional customers.This consecutive quarter over quarter increase in renewal rates was the first such increase since the beginning of the market downturn in 2008.As noted above, there is a delay between these positive changes in renewal rates and contract signings and the recognition of revenue from those contracts in Reis Services’s statements of operations. Lloyd Lynford, CEO of Reis, stated, “During the worst of the recession, Reis Services’s products and business model more than held their own. I am pleased to report that our information services segment posted a record EBITDA margin during fiscal 2009 on a modest decline in revenue. We look forward to putting the worst of the business cycle behind us and making the strategic investments during 2010 that will reignite long term top and bottom line growth.” Consolidated Balance Sheet Information At December 31, 2009, Reis had consolidated assets of approximately $112,204,000, including approximately $22,735,000 of cash and cash equivalents, approximately $38,884,000 of consolidated liabilities (primarily comprised of $19,250,000 of outstanding acquisition debt and $12,193,000 of deferred revenue) and consolidated stockholders’ equity of approximately $73,321,000 or $7.05 per common share based upon 10,398,329 shares outstanding. Officers and directors of Reis beneficially own approximately 27.0% of the common shares outstanding. 2 Operational and Financial Highlights Following are recent operational and financial highlights for Reis: ● The February 2010 expansion of our custom research and advisory services, which enhances Reis’s ability to provide economic, market and investment advisory services, perform portfolio reviews, deliver custom data feeds, and conduct client-specific surveys of markets and property types that may not fall within the Company’s standard coverage areas; ● The fourth quarter of 2009was the Company’s best quarter for contracts signed since the fourth quarter of 2007; ● Improvements in annual renewal rates during 2009 to 86% for the year ended December 31, 2009, as well as an increase in the quarterly renewal rate which improved to 89% overall and 90% for institutional customers in the fourth quarter of 2009; ● The February 24, 2010 sale of our project in Claverack, New York for a gross sales price of $2,750,000.The sale included two model homes, amenities, 46 additional lots and $450,000 of cash collateralizing certain road completion obligations; ● Further de-levering ofthe Company, as during 2009 we repaid total debt of $8,767,000, including all debt related to the real estate. ● On a consolidated basis, we are net cash positive by $3,272,000, as our cash balance at December 31, 2009 of $22,735,000 was in excess of our debt balance of $19,463,000; and ● Continued repurchases of Reis common stock pursuant to our stock repurchase plan. From the inception of the share repurchase program in December 2008 through March 10, 2010, the Company purchased an aggregate of 683,789 shares of common stock at an average price of $4.32 per share, for an aggregate of approximately $2,953,000 (leaving approximately $47,000 that may be used to purchase additional shares under the program).To date, the Company has repurchased approximately 6.2% of the common shares outstanding at the time of the Board’s initial authorization in December 2008. EBITDA is defined as earnings before interest, taxes, depreciation and amortization. Adjusted EBITDA is defined as earnings before interest, taxes, depreciation, amortization, impairment losses on real estate assets and stock based compensation. Although EBITDA and Adjusted EBITDA are not measures of performance calculated in accordance with GAAP, senior management uses EBITDA and Adjusted EBITDA to measure operational and management performance. Management believes that EBITDA and Adjusted EBITDA are appropriate metrics that may be used by investors as supplemental financial measures to be considered in addition to the reported GAAP basis financial information to assist investors in evaluating and understanding the Company’s business from year to year or period to period, as applicable. Further, these measures provide the reader with the ability to understand our operational performance while isolating non-cash charges, such as depreciation and amortization expenses, as well as other non-operating items, such as interest income, interest expense and income taxes and, in the case of Adjusted EBITDA, isolates non-cash charges for impairment losses on real estate assets and stock based compensation. Management also believes that disclosing EBITDA and Adjusted EBITDA will provide better comparability to other companies in Reis Services’s type of business. However, investors should not consider these measures in isolation or as substitutes for net income (loss), operating income (loss), or any other measure for determining operating performance that is calculated in accordance with GAAP. In addition, because EBITDA and Adjusted EBITDA are not calculated in accordance with GAAP, they may not necessarily be comparable to similarly titled measures employed by other companies. Reconciliations of EBITDA and Adjusted EBITDA to the most comparable GAAP financial measure, net income (loss), follow for each identified period: 3 (amounts in thousands) Reconciliation of Net Income to EBITDA and Adjusted EBITDA for the Three Months Ended December 31, 2009 Reis Services Residential Development Activities and Other* Consolidated Net income $ Income tax (benefit) ) Income (loss) before income taxes $ $ ) ) Add back: Depreciation and amortization expense 9 Interest expense (income), net ) 96 EBITDA ) Add back: Stock based compensation expense, net — Adjusted EBITDA $ $ ) $ Reconciliation of Net Income to EBITDA and Adjusted EBITDA for the Year Ended December 31, 2009 Reis Services Residential Development Activities and Other* Consolidated Net income $ Income tax expense 6 Income (loss) before income taxes $ $ ) Add back: Depreciation and amortization expense 69 Interest expense (income), net ) EBITDA ) Add back: Stock based compensation expense, net — Adjusted EBITDA $ $ ) $ Reconciliation of Net (Loss) to EBITDA and Adjusted EBITDA for the Three Months Ended December 31, 2008 Reis Services Residential Development Activities and Other* Consolidated Net (loss) $ ) Income tax (benefit) ) Income (loss) before income taxes $ $ ) ) Add back: Depreciation and amortization expense 31 Interest expense (income), net 6 EBITDA ) ) Add back: Impairment loss on real estate assets — Stock based compensation expense, net — Adjusted EBITDA $ $ ) $ 4 (amounts in thousands) Reconciliation of Net (Loss) to EBITDA and Adjusted EBITDA for the Year Ended December 31, 2008 Reis Services Residential Development Activities and Other* Consolidated Net (loss) $ ) Income tax (benefit) ) Income (loss) before income taxes $ $ ) ) Add back: Depreciation and amortization expense Interest expense (income), net ) EBITDA ) ) Add back: Impairment loss on real estate assets — Stock based compensation expense, net — Adjusted EBITDA $ $ ) $ Reconciliation of Net (Loss) to EBITDA and Adjusted EBITDA for the Three Months Ended September 30, 2009 Reis Services Residential Development Activities and Other* Consolidated Net (loss) $ ) Income tax (benefit) ) Income (loss) before income taxes $ $ ) ) Add back: Depreciation and amortization expense 8 Interest expense (income), net (8 ) 98 EBITDA ) Add back: Stock based compensation expense, net — Adjusted EBITDA $ $ ) $ * Includes Gold Peak, East Lyme,Claverack,the Company’s other developments and corporate level income and expenses. Residential Development Activities At December 31, 2009, the Company’s residential development activities and other investments were comprised of the following: ●
